Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 1 of 29


                                                                           FILED BY P Y             D.C.
        LegalMail
        Rec*ived              UN ITED STATES DISTRICT COURT                     OC'
                                                                                  I-212019
      sEF 27 2219             SOUTHERN DISTRICT OF FLORIDA                      A?8
                                  DADE COUN TY DIVISION                           G
                                                                                  ..
                                                                                   jtz,q.p.
                                                                                - .,      c
                                                                                          -
                                                                                          ??L.q.
       DadlCJa
                                                                                i-%r'
                                                                                S.  or
                                                                                     'gt'
                                                                                       .v
                                                                                        'o
                                                                                         a'.
                                                                                           ?!:,'i24$
                                                                t:t/di
                                                                     v SSo//rn/m zo
                                                                Case #
     SCOTTY SANTO S DIAZ,                                       Jutlge           Mag      /
         Plaintiff,                                             Mot'lIfp XA S     Fee pd $ O
                                                                Receipt#

                                                             Case N o:                     --


                                                                   TO BE A SSIGNED



     C EN TU RION OF FLO RID A , LLC/M ED ICA L CO N TM C TO R
     DR.D ELGAT 0 ,M .D ./DADE C.1.
     D R .F.PA PILLON CH IEF H EA LTH O FFIC ER /D A D E C . 1.
     t-.R s..M o clx hy C.
                         A.!oAosc.I.
                          .
     M R.LAFO NT w PH ARM ACIST /DA DE C l.              .

     M R .M .CO RR ALES,A SSISTA N T W A R D EN /D A D E C .l.
     M R .M A RK IN C H ,SECR ETA RY /F.D .O .C .

                                          -   -   - --   -                                      /
             Defendants
         1



             CO M PLAIN T UN DER THE CIVIL R IG H TS A CT. 42 U .S.C.1983

             Plaintiff Scotty Santos D iaz, hereinafter idplaintiff' or tiD iaz'' pro-se,

    pursuantto 42 U .S.C.1983, filesthiscom plaintagainstDefendants, Centurion of

    Florida,LLC.,ahealth careprovider(hereinafteritcenturion''),Dr.Delgato, M .D .
    in his officialand individualcapacities (hereinafter ttDelgato''),Dr.F.Papillon,
    Chief health Officer, in his official and individual capacities (hereinafter Dr             .
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 2 of 29




      Papillon''),L.Re.M olina,P.A.,PhysiciansAssistantin herofficialand individual
      capacities (hereinafter çtMo1ina''), Mr.Lafont, Pharmacist in his offcial and
      individualcapacities(hereinaAertt afonf'),M r.M Conales,AssistantW arden, in
                                                         .




      hisofficialand individualcapacities(hereinafter,tiM r Corrales''),M r.M ark lnch,
                                                             .




      Secretary, Florida D epartm ent of Corrections, in his official and individual

      capacities,(Hereinafter<KM.
                                r.1nch'').


                           PRO -SE LITIGA NT STATEM EN T
           This com plaint w as prepared by inm ate assistance due to the Plaintiff s

     current m edical condition. usevere Prim arv O pen-A nele G laucom a'' Kçsevere

     Staee.''

           H ow ever, an inm ate 1aw clerk is prohibited from representing another

     inmate in a judicial proceeding pursuant to: Chapter 33 of the Florida
     A dm inistrative Code.SeeCh. 33-501.301(i)(1)(2).

           The Plaintiffs vision is im paired due to Severe Prim ary Open-M gle

     Glaucom a.

           Due to the unnecessary and unwarranted delay in adequate m edical

     treatm entthe PlaintiffhasExtrem ely low vision in hisleh eye, and istotally blind

     in hisrigteye.
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 3 of 29




            The condition the Plaintiffisnow in isdue in partby the unwarranted delay

      in dispensing Diaz'sGlaucom am edication in atim ely m alm er    .




            The Plaintiff prays this Honorable Courtwill take into consideration his

     m edical condition and appointcounsel due to exceptional circum stances. tr ue to

     the Plaintifrs im paired vision w hich has hindered his ability to properly litigate ''
                                                                                         .



            The Plaintiff subm its this com plaint as a pro se litigant unskilled in the
                                                              -




     science of1aw and wisheshis complaintand entreaties to this Honorable Courtto,

     be received as such. The Plaintiff m oves this Courtnot to 1etor perm it form to

     ovenide substance orproceduraltechnicalitiesto defeatF airness)and Uustice)in
     thatthe Courttreatthiscomplaintas whatevervehicleneeded forthe reliefthatthe

     courtdeemsjustand proper.TheCourtstated in hallv.bellman, 935 F.3d 1106,.
     1110 (10thcjr.j99))
                 EEA pro-se litigantspleadingsare to be construed and held
                 to alawyer
                 by    less ss.
                             tri
                               .ngent standar
                                .ifa cour    d then form alpleadings drafted
                                          tcan
                                               reasonably read the pleadings
                 to state a (valid claim)on which plaintiffsfailureto cite
                 a proper legalauthority,his confusion of various legal
                 theories,hispoor syntax and sentence construction, orhis
                 unf
                 O am iliarity w ith pleading requirem ents'' (Citation
                                                                  .

                   mitted) See also:Boag v.M cDougal.454 U.S. 363
                 (.
                  19824,
                    -   .Hainesv.Keener.404 U.S.519 (1972):Gangloff
                 v.Palm Sprinas hospital. 657 F.supp, 739 (S.D. Fla.
                 1986)




                                               3
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 4 of 29




                                      IN TRO DUCTIO N
        1.          This is an action forcompensatory and punitive dam agesalleging that

              the Defendants,contrary to the Eighth and fourteenth Am endm ents to the

              U nited States Constitution, know ingly and willfully exercised deliberate

             indifference to the recognized rights of the plaintiffM r. Scotty Santos D iaz

             w hile he w as incarcerated at D ade Correctional institution beginning on
                                                                          ,


             N ovember7,2018.




                                          JURISD ICTIO N
        2.         Jurisdiction ofthisCourtisinvoked pursuantto 28 U S.C.j 1331,in
                                                                         .



             that this is a civil action arising under the Constitution and Laws of the

             United States.

        3.         Jurisdiction is also invoked pursuant to 28 U S.
                                                                  C.j 1343 (a)(3),in
                                                                  .



             thatthis action seeks to redressthe deprivation, under color of state law of
                                                                                      ,


             the rightssecured to Diaz by the Eighth and fourteenth Am endm entsto the

             United StatesConstitution.




       4.         Plaintiffs claim s for relief are predicated on 42 U .S.C. 1983,which

             authorizes actions to redress the deprivation, under Color of State Law of
                                                                                    ,



                                              4
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 5 of 29




             Rights, Privileges and lm munities secured to the Plaintiff by the

             Constitution and Lawsofthe United Statesand by 42 U S.C.j 1988,which
                                                                    .




             authorized the aw arded of attonzey fees and costto prevailing plaintiffs in

             actionsbroughtpursuantto 42 U . S.C.j 1983.



                                             PA R T IE S

        5.         Plaintiff,Scotty SantosDiaz(hereinaftertEDiaz''),ata1ltimesmaterial
             to thisaction was a residentofDade County, Florida,incarcerated at D ade

             Correctionallnstitution.



        6.                         TH E DEFEN DANTS AR E:



        A .D EFENDANTS NA M E:Centurion ofFlorida, LLC
           OFFICIAL PO SITION : Health CareProvider
           EM PLOYED A T:
           M A ILING ADDRESS: 7700 Forsyth Blvd St.Louis,M O .63105
                                                       .




        B.D EFEN D A N T S N A M E:D r. D elgato,M .D .
          OFFICIA L PO SITION : M edicalD octor
          EM PLO Y ED A T :        D ade C .1.
          M AILIN G ADDRESS: 19000 S.W .377tbStreet, FloridaCity,F1.33034

        C.DEFENDAN TS NA M E: Dr.F.Papillon
          OFFICIA L PO SITION : Chiefhealth O ffcial
          EM PLOY ED A T:       D ade C.I.
          M A ILING ADDRESS: 19000 S.w .377thStreet, Florida City,Fl.33034
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 6 of 29




         D .D EFEN D A N TS N A M E: L .Re.M olina,P.A .
            OFFICIAL PO SITION : PhysiciansAssistant
            EM PLOY ED AT:           Dade C.1.
            M A ILW G AD DRESS: 19000 S.W .377tb street, Florida City, F1.33034


        E. D EFEN D A N TS N A M E:M r. Lafont
           OFFICIA L POSITION : Pharm acist
           EM PLOYED A T:         Dade C .1.
           M A ILW G A D D R ESS: 19000 S.W .377th Street, Florida City,Fl.33034


        F. D EFEN D A N TS N A M E:M r. M .Corrales
           OFFICIAL PO SITION : A ssistantW arden
          EM PLO Y ED A T :        D ade C .1.
          M A ILIN G A DD RESS: 19000 S.W .377t    h street, Florida City,Fl.33034


        G .D EFEN D A N TS N A M E:M r. M ark inch
           OFFIC IA L PO SITIO N : Secretary F.D .O .C .
           EM PLOYED AT:           Officeofthe Secretary
           M A ILING ADDRESS: 501South Calhoun Street, Tallah% see,Florida 32399


                 EX H AUSTIO N O F ADM INISTR ATIVE REM EDIES

           Exhaustion ofA dministrative Rem edies is requires priorto pursuing Civil
     RightsActions,42,U.S C.j 1997E (A).ThePlaintiffhasexhausted every issuein
                           .


     thefollowing complaintand thereforehassatisfied therequirementsoftheIPLRAI
     Prison Litigation Refonu Actasw ell
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 7 of 29




                                    STA TEM ENT O F FACTS

                    On N ovem ber7,2018 the PlaintiffScotty SantosDiaz wastransferred

             to Dade Correctionalinstitution due to Statusand Classifcation ItE:Vision
                                                                                 .




             Im paired.

        2.         Prior to the Plaintifr s transfer he w as seen and evaluated by D r. Jolm

             A . Beneke,a Board C ertified G laucom a Specialist em ployed by M agruder

             Eye lnstitute located in Orlando Florida .




                   D r.Beneke prescribed the follow ing post operative treatm ent plan to

             maintain elevated (IOP)levelsand to preventany furtherlossofvision and
             optic nerve dam age.

        4.         D r.Beneke ordered the prescription of:Tim ololM aleaetto treatIntra

             OcularPressure (1OP),Prednisolon Solution to treat pain due to elevated
             (lOP)levelsand Bausch and Lomb Advanced Eye Reliefto treatDry Eye
             Syndrome.Itwas further ordered thathe Plaintiffreceive periodic (lOP)
             checksto m onitorelevation ofpressure.

                   On November7.2019 the Plaintiffw asadvised by L P.N .K .A uguste
                                                                         .




             an intake Nurse,to place his m edication refllslipsinto the K O .P.w indow
                                                                             .




             located atthePharm acy.




                                               7
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 8 of 29




         6.          The Plaintiffhad notreceived any ofthe m edication forseveralweeks

              and began writing severalgrievances alleging thathe w asexperiencing pain

              and blurry vision and had no m edication to treathisGlaucoma.



         7.         On December 18,2018 the plaintiffwasseen by M edicalfor the first

              tim e since aniving to D ade C . 1.

         8.         The Plaintiff was seen by L Re. M olina P.A... D uring the
                                                            .




              appointm entw ith M olina on D ecember 18, 2018 the Plaintiff was told by

              M olina thathe wasnotblind in hisrighteye Then M olina refused to renew
                                                                .




              the Plaintiffs m edical passes for his (ADA) appliances previously

             prescribed by both M edical Doctors and board Certified G laucom a

              Specialist. M olina then discontinued the Plaintifr s follow ing eye drops:

             Prednisolon and B ausch and Lom b A dvanced Eye Relief. N O TE :M olina is

             a Physician'sA ssistantand withoutpriorapprovalby a M edicalD octorhas

             no authority to altera M edicalDoctorspreviously prescribed treatm ent
                                                                                  .



        9.          O n January 30, 2019 after the Plaintiff had filed several m ore

             grievances he was finally seen by his prim ary care physician, D r.D elgato.

             The Plaintiffadvised Delgato ofthe appointm entw ith M olina on D ecem ber

             18,2018.The Plaintiff advised Dr Delgato that he had not received any
                                                        .




             Glaucom a eye drops in approxim ately three m onths. The Plaintiff advised

             Delgato that M olina took all his (ADA) passes and appliances, such as,

                                                    8
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 9 of 29




              W hite Cane/Tap Stick, Straw Hat, Sunglasses and Boots The Plaintiff
                                                                            .



              advised Delgato that M olina discontinued two of his tllree prescribed

             m edications.The Plaintiffadvised Delgato ofthe pain and blurry vision due

           to theD epartm entnotdispensing hisG laucoma eye drops       .



        10.        A fter a11the Plaintiffs pleadings w ith D elgato he w as advised thathis

           eye dropsw ould be prescribed and D elgato renewed onepass,
                                                                            (Low Tier).
        l1.        Delgato advised the Plaintiff on January 30, 2019 thathis eye drops

           would be available atthe pharm acy window w ithin 3 to 5 days and soon

           afterwouldbeseenby Optometry foran (1OP)check andevaluation            .



                   On February 5, 2019 the Plaintiff w as seen by the optom etrist         an
                                                                                       ,


          evaluation and (lOP)check was conducted and the following results and
          recom m endations w ere brought to the attention of D iaz prim ary care

          physician.The lntra Ocular Pressure, (lOP)i
                                                    n Plaintiffs lefteye was (18)
          andtherighteyewas(58).
        13.       D ue to the substantial elevation in D iaz's eyes the Optom etrist

          ordered thatDiaz's doses ofG laucom a eye drops be doubled and thatDiaz

          beseen forfollow-up exam in (30)days.
       14.        The Plaintiff w aited several days to receive his eye drops and again

          nothing was dispensed as ordered by Optom etry The Plaintiffagain began
                                                              .



          filing a flurry of grievances alleging that he had not received any of his


                                              9
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 10 of 29




              Glauom a m edication since his arrivalto D ade C I.on 11-7-18.The Plaintiff
                                                             .




              explained in depth that his eyes w ere in severe pain and his vision had

            becom e very blurry,çEA l1To N o A vail''  .




         15.        On/or about M arch of 2019 the Plaintiff was seen again by Dr.

            D elgato. D iaz advised D elgato once again that no m edication had been

            dispensed and that every tim e he spoke to the Pharm acist, Lafont would

            advise him thathe had no eye drops The Plaintiffthen asked D elgato why
                                                   .




            he had notbeen seen by optom etry forfollow -up asperthe order and consult

            on February 5,2019.

         16.       D elgato review ed Plaintiff s m edical file and found that the consult

            subm itted by optom etry had neverbeen signed nor subm itted for approval      .



           Dr. Delgato then had the Plaintiff sign an urgent consult to be seen by

           Ophthalm ology.

                   A fter the Plaintiff filed severalm ore grievances alleging thathe had

           not received any of his Glaucom a m edication it was brought to the

           Plaintiffs attention via-responses m ade by both m edicaland D O .C . staff,
                                                                             .



           thatD iaz w asnotshow ing up to his call-outs

        18.        lm m ediately Plaintiff subm itted request for copies of the m edical

           records needed to substantiate that he did (IN-FACT)show up to allofhis

           call-outs. N O TE: The Plaintiff w as unable to obtain the pass for         -




                                              10
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 11 of 29




            appointm entdocum ents due to the im proper distribution and destruction of

            said records.The Plaintiff then requested M r Lafont to sign the pass-for
                                                           .




            appointm ent call-out as required and M r Lafont refused to do so. The
                                                       .




            Plaintiff then subm itted multiple grievances alerting the Departm ent of

            C orrection, C enm rion and the Secretary that records that are created to

           record events w ere being destroyed,and thatthe Pharm acistM r. Lafontw as

           dispensing prescription m edication to the entire inm ate population w ithout

           inm atessigning forthem edication asrequired by policy and procedure   .



         19.     On April17,2019 the Plaintiffw asseen again by Optom etry. N OTE:

           this appointment took place (70) days after Optometry ordered that the
           Plaintiffbe returned forfollow up in (30)days on February 5,2019.The
           Optometristperformed another(1OP)check andtheresultswere as follows:
           ThePlaintiffs(lOP)levelin hislefteyehad increased from (18)to (32)and
           therighteyewasstillin the(50's).
        20.      The Plaintiffadvised the Optom etristthatthe m edicaldepartm entw as

           not follow ing her orders for prescribed m edication. N O TE:Thç O ptom etrist

           subm itted an um entconsultforPlaintiffsto be seen bv an Ophthalm oloMist

           and ordered that he Plaintiff be prescribed Xalatan as an addition to his

           currentpreseripsions.




                                             11
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 12 of 29




         2 1.     On April22,2019 the Plaintiffdeclared a m edicalem ergency because

            ofsevere pain and bluny vision Diaz explained to m edicalthatOptom etry
                                            .




            prescribed Xalatan on April 17,2019 and he had notreceived it The nurse
                                                                              .




            advised Diaz thathisorderwould beplaced today and thatD iaz could pick it

           up atthe Pharm acy on the 24thofA pril20 19.

        22.      On April25,2019 at2:30 P M .the Plaintiffdeclared anotherm edical
                                                 .




           em ergency again due to pain and blun'y vision E$A t first Sgt.M artin denied
                                                           .




           D iaz access to medical and told Diaz that his Glaucom a is not life

           threatening,''how ever, D iaz told Sgt. U pshaw , and Sgt.U pshaw contacted

           m edicaland w as advised to send D iaz to m edicalim m ediately.

        23.      D iaz explained to the nurse that he has been w ithout his G laucom a

           eye drops since N ovember of20l8,and thatboth Doctor Delgato and M s.

           Lang from Optom etry had ordered and prescribed X alatan, Prednisolon,

           Timololand ?Bausch and Lom b A dvanced Eye Relief.

        24.      A fter a lengthy search the nurse w as able to locate tw o of the four

           bottlesofeyedrops,(1)Tim ololand(1)Prednisolon.
           N OTE: The above m entioned eye drop, Tim olol and Prednisolon are the

           (firstjtwo bottlesofGlaucom amedication theplaintiffreceived sincebeing
           transferred to D ade C .1. on N ovem ber 7, 2019 approxim ately 5% m onths




                                                12
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 13 of 29




            earlier. The nurse w as unable to locate the other tw o m edications and

            advised Diaz she would m akea note forPharm acy

         25.      On M ay 3,2019 Diazwentto theannual(ADA)meeting and advised
            the W arden,M s.Tate and allotherrepresentatives from Centurion and the

            D epartm ent of Corrections that critical m edical records, R E: pass for

            appointm ents w ere being destroyed and thatl e Pharm acist tt afont''w as

            dispensing prescribed m edication w ithoutthe inm atessigning the receiptfor

            said m edication thus creating an inaccurate record of events and m ost

            im portantly violating Policy and Procedure.

         26.      O n M ay 14,2019 Counsel for C enturion w as m ade aw are that D iaz

            wasgoing to file an lnjunction with theU.S.Dist.Court.On M ay 15,2019
           the follow ing day Diaz was transported to Larken Eye Clinic for an

            evaluation and (lOP)check.NOTE:M ultiple stitcheswere rem oved from
           D iaz lefteve.

        27.      Both Ophthalm ologist's perform ed several procedures and ordered

           that the Plaintiff be prescribed Cyclopentolate H ydrochloride O pthalm ic

           Solution forpain caused by Elevated lntra OcularPressure thatthe Plaintiff

           had been suffering from fora period of(5%)months.This directly due to
           D iaz not having the m edication to treat these conditions. On July 1,2019

           Plaintiffw entto Sick-calland advised the nurse thattheCyclopentolatew as

                                             13
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 14 of 29




            causing allergic reactions having him to break out and beconae sick and

            vom iting.Dr.Peno advised D iaz to tellthe specialist when you see him

            again. This is the responsibility of the m edical departm ent, itN ot the

            Plaintiff-''

        28.       B oth Ophthalm ologist noticed som ething irregular in the Plaintifr s

           lefteye and w ere unable to determ ine the nature atthattim e Ex-R ays and
                                                                         .



           visualfieldswere also conducted  .




        29.       The Ophthalmologistordered thatthe Plaintiffreceive (1OP) checks
           every m onth by Optom etry on location and be returned to Larken forfollow-

           up in (90) days.NOTE: It was also ordered on M av 15.2019 bv the
           Glaucom a Specialistthatifthe (IOP)elevated above (14)in Diaz's lefteye

           the Plaintiff should be returned to Larkin H ospital A .S.A .P., The Plaintiff

           did not receive an 1OP check again until July 8, 2019 approxim atel
                                                                             y (53)
           dayslater,thePlaintiffslntra-ocularpressurehad elevatedto (28)inhisleft
           eye causing him greatpain and discom fort The (lOP)wasnow double the
                                                      .




           elevation thathe Ophthalm ologisthad ordered thatthe Plaintiffbe returned

           (ASAIN ttAsSoonAsPossible.''
        30.       NOTE: W hen a patient/inm ate returns from an outside m edical

           consult and there has been orders recomm ended for treatm ent and

           medication the inmate (mustjbe seen by his Primary Physician to discuss

                                             14
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 15 of 29




              the course of the patient's m edical evaluation, treatm ent, and change in

              condition.

                   The Plaintiff at this current tim e during the preparation of this

            petition,hasyetto be seen by hisprim ary physician       .



         32.       O n M ay 2 1,2019 D iaz declared another m edical em ergency due to

           the pain and bluny vision in both hiseyes The Plaintiff w as seen by nurse
                                                         .




           tçRoche'' and explained to nurse Roche that on M ay 15, 2019 he w as

           transported to Larkin Eye Clinic,received m ultiple procedures and w hen he

           returned to the institution was never seen by the Doctor. M s. Roche took

           D iaz's m edicalfile to D r. D elgato to verify w hat D iaz had said and w hen
                                                                               ,


           Nurse Roche returned she told Diaz that Dr. D elgato advised that Diaz

           access sick-callifhe w as feeling bad.

        33.        The Plaintiff Diaz was not seen by Optometry for an (lOP) check,

           ttuntil July 8, 2019 at w hich tim e the lntra-ocular pressure had elevsated

           significantly.''

        34.        The Plaintiff has suffered further irreversible damage to the optic

           nerves in both eye's, has lost significant am ount of vision and been

           subjected to extreme pain.A1lofthese symptoms directly due to medical
           and securities failure to tim ely treatthe Plaintiff s serious m edical condition

           oradhereto the specialistordersin a tim ely m anner   .




                                              15
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 16 of 29




         35.      Docum ented recordsw illin-factsubstantiate thatD iaz wenta period

            of5 % m onthswithoutany ofthe prescribed m edication thatw as ordered by

            Glaucom a Specialist to ttprevent''any further loss of vision, and further

            elevated (1OP)levelsand to controlpain.
         36.      Both Centurion theiragents and em ployees the Florida D epartm ent of

            Corrections their agents and em ployees w ho have participated in the

            Plaintiff s m edical treatm ent have shown deliberate indifference to the

            Plaintiff spre-diagnosed seriousm edicalneeds, thus violating D iaz'sEighth

            and Fourteenth A mendm entsto the United StatesConstitution   .




                                    IN CON CLUSIO N

        37.      The Plaintiff alleges that due to the 5 % m onth delay in treating his

           serious medicalneeds.1tE:(1) Failure to tim ely prescribe and dispense
           Glaucom a m edication asordered by the specialist, (2)Failureto seek and/or

           consultwith an outside specialistin a tim ely m anner, (3)Failureto properly

           issueand record the distribution ofK O.P.M edication pursuantto the Policy
                                                  .




           and Procedure that govern such actions, (4) Failure to properly create a

           record of events in order to protect the legalinterest of al1parties involved,

                                             16
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 17 of 29




            and (5)the complete disregard and destruction ofrecordsthatare provided
            to create and m aintain sufficientinform ation to identify the patient, support

            the diagnosis,tdlustify the treatm entand docum entthe course and results of

            the treatm entaccurately SeeRule6488-9.003.F.
                                    .                   A .C.



                   A s a direct and proxim ate result of the above m entioned defendants

           deliberate indifference tow ard D iaz's serious m edicalneeds, the inadequate

           treatm entand/oritunnecessary delav''in the treatm entofDiaz's sever stage

           Glaucom a, Diaz suffered further dam age to the optic nerves, pain,

           discom fort,substantial loss of more vision in his left eye, thus violating

           Diaz'sEighthandFourteenth AmendmentRightsnottobe subjected to such
           crueland unusualpunishm ent.N O TE:Priorto the Plaintiffbeing transferred

           toDadeC.l.forpostoperativetreatmenthis(1OP)levelswereacceptablein
           both eye's,Pain m anagem ent w as at m inim al. N ow   dueto the (4%)to (5)
           m onth delay in dispensing the Plaintiffs previously prescribed G laucom a

           M edication as wellas the unnecessary delay in follow-up treatm entby an

           O phthalm ologist as the Plaintiff s m edical condition w ould require, ttl-lis

           Severe Stage G laucom a has been diagnosed as uncontrolled.''The Plaintiff

           was advised by the clinic thatthe possibility ofrem oving hisrighteye m ay

           beforthcomingduetotheuncontrolled (lOP)levels.
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 18 of 29




                                   CA USES O F A CTIO N

               CO UN T l- 42 U.S.C.1 1983 CLM M A GAINST CENTUR IO N

         38.      Diaz Hereby lncorporates by reference the allegations contained in

            paragraphs 1through 37 above;asifsetforth in fullherein   .



         39.      Count (l) is brought againstDefendant Centurion pursuant to 42
            U .S.C.Section 1983 fordeliberate indifference to the criticalm edicalneeds

            ofDiaz,as an individualwith a prim ary Open A ngle Glaucom a Abnorm al    -




            to-severm edicalcondition thatrequired the previously prescribed treatm ent

            plan recomm ended by Dr.John A B eneke to preventany further substantial
                                             .




            health deterioration,pain and lossofvision.



         40.      Centurion and/or its agents or em ployee's, knew on N ovem ber 7,

            2018 that Diaz had Prim ary Open Angle Glaucom a Abnorm al to sever

            condition and thatifthe condition wasnotadequately monitored and treated

           itcould resultin seriousirreparable harm , pain and even lossofsight.

        41.       B y D ecem ber 18, 2018 C enturion and/or its em ployees or agents
                                                                                    ,


           knevv Iliaz yvas not receiving the m edication prescribed to prevent any

           furtherloss ofvision, pain and/ordeterioration in both eyes.

        42.      D espite know ledge ofD iaz's serious m edicalneeds, C enturion and/or

           its em ployees and agents w ere deliberately indifferent to those serious

           m edical needs in failing to provide the necessary m edication care and

                                             18
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 19 of 29




            treatm entto Diaz in a timely m anner as previously prescribed by a board

            certitied G laucom a specialistand certified Optom etrist.

         43.      Centurion and/orits employeesor agents knew thattaking no action

            and/or insuffcient action could result in the rapid and perm anent

            deterioration ofD iaz'shealth,pain and further loss ofvision in both eyes.

         44.      A ta1ltim es relevantto this com plaint,it w as Centurion's w idespread

            custom ,policy,practice and/orprocedure to outrightdeny m edicaltreatm ent

            for orbedeliberately indifferentto the seriousm edicalneedsofPlaintiffand

            otherprisoners/detainees incarcerated within D ade Correctional lnstitution,

            w ho had serious and potentially expensive m edicalproblem s.

         45.      A s a direct and proxim ate result of Centurion's institutional delay

            and/or denial of m edical treatm ent and/or deliberate indifference towards

            Diaz's serious m edicalneeds,the timely and inadequate treatm ent of his

            Glaucom a,Diaz suffered signifcantly m oredam ageto the Optic N ervesdue

            to elevated (lOP)levels,pain,discomfortmentalanguish and a substantial
            loss of m ore vision in his left eye in violation of D iaz's Eighth and

           Fourteenth A m endm entRights.

        46.       As a resultDiaz suffered dam agesin an am ountto be determ ined at

           trial for his injury resulting pain and suffering, disability, probable
           disfigurem entdue to the possible rem ovalofhis righteye, m ental anguish,

                                              19
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 20 of 29




            lossofcapacity fortheenjoymentoflife,expensesforhiscareand treatment
            in an effortto alleviate and cure his injuries,and willcontinue to incur
            additional expenses in the future,loss of eam ings, loss of ability to earn

            m oney.The losses are either perm anentor continuing and the Plaintiff w ill

            suffer the losses in the future.D iaz also seeks reasonable attorney fees and

            cost,pre-judgmentinterestand furtherreliefasthecourtdeemsappropriate.


           CO UNT 11- 42 U .S.C.4 1983 CLAIM A GA IN ST DR .DELG A TO


        47.       D iaz hereby incom orates by reference the allegations contained in

           paragraphs 1 through 37 above,as if setforth 1fullherein.

        48.       D iaz charges that D r.D elgato,contrary to the Eighth and Fourteenth

           A m endm ents to the U nited States Constitution, know ingly and w illfully

           exercised deliberate indifference by failing to provide necessary and

           recom m ended care and treatm entin a tim ely m anner to Diaz after January

           30, 2019 by not assuring that Diaz receive the Glaucoma m edication

           previously prescribed by a Glaucom a specialist to prevent any further

           damagetoDiaz'seye's,ttsuch asElevatedlntraOcularPressure(lOP),pain,
           discom fortor loss of vision.Even after D elgato w as advised by O ptom etry

           on February 5,2019thatDiaz's(1OP)waselevatedway abovenormalDiaz

           wasnotseen by an OphthalmologisttillM ay 15,2019 approximately (3 %)
                                             20
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 21 of 29




            m onths later.Dr.Delgato denied Diaz m edicalcare by an outside specialist

            iiln a tim ely m anner'' as D iaz condition w ould clearly require, purely for

            econom ic reasons.

         49.      This failure to take timely action by Dr.D elgato was an exercise of

            deliberate indifference to the health, safety and w elfare and the

            Constitm ionalRights ofD iaz undercolorof State law .

         50.      D r.D elgato,w ith fullknow ledge ofthe unconstitutionalnature ofhis

            actions,agreed to and did exercise deliberate indifference to the safety and

           health of D iaz w hich evenm ally resulted in further optic nerve dam age to

           both eyes,Elevated lntra OcularPressure,substantially dim inished vision in

           his lefteye to highly elevated (lOP)levelsthrough the course of neglect
           from N ovem ber 7,20 18 untilD iaz w as seen by an O phthalm ologist on M ay

            15,2019.



            CO UNT IH - 42 U .S.C.1 1983 CLM M A G AIN ST DR.F.PAPELLO N

         51.      D iaz hereby incop orates by reference the allegations contained in

           paragraphs 1through 37 above,asifsetforth in fullherein.

         52.      At all tim es relevant,Dr.F.Papillon was the Chief Hea1th Officer

           em ployed by the Florida D epartm ent of C orrections atD ade Correctional

            institution.

                                             21
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 22 of 29




        53.       Diaz charged that Dr.         Papillon, contrary to the Eighth and

           Fourteenth Am endm ents to the United States Constimtion,know ingly and

           w illfully exercised deliberate indifference by failing to ensure that his staff

           provided D iaz w ith the necessary and recom m ended care and treatm entin a

           tim ely m anner after being advised that D iaz was notreceiving the treatm ent

           recommended to preventany furtherdam ageand/orinjury.Dr.Papillon had
           an ethical responsibility to ensure that D iaz received the proper care and

           treatm ent pursuant to the policies of C enturion to deny m edical care for

           purely econom ic reasons. Specifically, by failing to recom m end or refer

            D iaz to an outside G laucom a specialist in a tim ely and expeditious m anner

            ashis condition would require,even though Dr.Papillon w as aw are of the

            priordiagnosisby Optom etry on February 5,2019.

         54.      This failure to take action by Papillon was an exercise of deliberate

            indifference to the health, safety and w elfare and Constitm ional rights of

            D iaz undercolor ofState Law .

         55.      Dr.F.Papillon,with the fullknowledge ofthe unconstim tionalnature

            ofhisactions,agreed to and did exercise deliberate indifference to thesafety

            and health ofDiaz which eventually resulted in furtheroptic nerve dam age

            to Plaintiffs lefteye and the probability ofthe rem ovalofD iaz righteye due

            totheseverepain caused by highly elevated (lOP)levelstlzrough thecourse

                                              22
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 23 of 29




           of neglect from N ovem ber             2018 until D iaz w as seen by an

           O phthalm ologiston M ay 15,2019.



        CO UNT IV - 42 U.S.C.4 1983 CLM M A GM NST L.RE.M OLINA P.A .

        56.       D iaz hereby incorporates by reference the allegations contained in

           paragraphslthrough 37 above,asifsetforth in fullherein.

        57.       A tal1tim esrelevant,L.R e.M olina P.A .w as the physician's assistant

           em ployed by the Florida D epartm ent of Corrections at D ade Correctional

           lnstim tion.

         58.      D iaz charges that L. Re. M olina P.A ., contrary to the Eighth and

            Fourteenth A m endm ents to the U nited States Constim tion, know ingly and

            w illfully exercised D eliberate lndifference by failing to provide m edicalcare

            and treatm entin a tim ely m annerto D iaz afterD ecem ber 18,2018.

         59.      The failure to take action and adhere to the Plaintiff s previously

            prescribed treatm ent recom m ended by a Board Certified G laucom a

            Specialistby L.Re.M olina P.A .was an exercise ofdeliberate indifference

            to the health,safety and w elfare and C onstitutional Rights of the Plaintiff

            undercoloroflaw .




                                               23
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 24 of 29




        60.            L.Re.M olina P.A .with the fullknow ledge of the Unconstitutional

           nature ofher actions agreed to and did exercise Deliberate lndifference to

             the safety and health ofD iaz.


                  CO UNT V - 42 U.S.C.4 1983 CLAIM AG M NST M R.LA FO NT

        61 .
                       Diaz hereby incom orates by reference the allegations contained in

             paragraphs 1 thorough 37 above,as setforth in fullherein.

         62.           A tal1tim es relevant,M r.Lafontw as the pharm acistem ployed by the

               FloridaDepartm entofCorrectionsatDade C.1.

         63.           D iaz charges that M r.Lafont, contrary to the Eighth and Fourteenth

               Am endm ents to the U nited States Constitution know ingly and w illfully

               exercised Deliberate Indifference by failing to follow Policy and Procedure

               in the distribution and recording ofDiaz'sGlaucom a eyedrops.

         64.           The failure to dispense and properly record K .O .P. m edication by

               Lafont w as an exercise of D eliberate lndifference to the health, safety,

               welfare and ConstitutionalRights of the Plaintiff under the color of State

               law .

         65.           M r.Lafont w ith the fullknow ledge of the U nconstitutionalnature of

               his actions agreed to and did exercise Deliberate lndifference to the safety

               and health ofDiaz.


                                                  24
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 25 of 29




          CO UN T Vl- 42 U .S.C .1 1983 CLAIM AG A IN ST M .CO RR ALES

        66.      D iaz hereby incorporates by reference the allegations contained in

           paragraphs 1thorough 37 above,assetforth in fullherein.

        67.      At a1l tim es relevant M r. Corrales w as the A ssistant W arden of.

           Program s em ployed by the Florida D epartm ent of C orrections at D ade

           Correctionallnstitution.

        68.      D iaz charges thatM r.Corrales,contrary to the Eighth and Fourteenth

           Amendm ents to the United States Constim tion knowingly and w illfully

           exercised D eliberate lndifference by failing to ensure that his staff follow

           and adhere to the Policy and Procedure in the proper distribution and

           recordingof(D.O.C.)and medicalrecords.
        69.      The failure to correct these violations of Policy and Procedure after

           Corraleswasm ade aw are ofthese violations'
                                                     ,was an exercise ofDeliberate

            lndifference to the Plaintiffs need for the requested records, and

            ConstitutionalR ights underthe colorof State law .

         70.      M r.Corralesw ith fullknowledge ofthe Unconstitutionalnature ofhis

            actionsand/orinactionsagreed to and did exercise D eliberate lndifference to

            the safety and health ofD iaz.




                                             25
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 26 of 29




           CO UNT VII- 42 U.S.C .j 1983 CLM M AG AINST M A RK IN C H
                 Diaz hereby incorporates by reference the allegations contained in

           paragraphs 1thorough 37 above,assetforth in fullherein

        72.      A tal1tim esrelevant,M r.M ark lnch wasthe Secretary forthe Florida

           D epartm ent of C orrections em ployed by the State of Florida in Tallahassee

           Florida.

        73.      D iaz charges that M ark lnch contrary to the Eighth and Fourteenth

           A m endm ents to the U nited States C onstitution know ingly and w illfully

           exercised D eliberate lndifference by failing to ensure his staff and/or agents

           adhered to the Policy and Procedure atD ade C orrectionallnstitution.

         74.      By failing to ensure the em ployees, staff and/or agents adhered to

           Policy and Procedure atD ade C orrectionallnstitution by M r.M ark lnch w as

            an exercise ofDeliberatelndifference and violation ofD iaz'sConstitutional

            R ightsunderthe coloroflaw .

         75.      M ark lnch w ith fullknowledge ofthe Unconstitutionalnature of his

            actionsand/orinactionsagreed to and did exerciseDeliberatelndifférence to

            the safety and health ofD iaz.




                                              26
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 27 of 29




                                    R ELIEF R EO UESTED

           W HEREFORE, Plaintiff Scotty Santos Diaz, respectfully prays this

     Honorable Courtforentry ofJudgm entaw arding him the following relief:

        A . A declaration that the acts and om issions of the D efendants described

             herein violated D iaz's Eighth and Fourteenth A m endm entprotection from

             crueland unusualpunishm entthrough D eliberate lndifference.

        B. Com pensatory damages in the am ount of $25,000 against D efendant

             Centurion.

             Compensatory dam ages in the am ount of $10,000 against each nam ed

             D efendantin theirindividualcapacities

        D . Punitivedam agesin the am ountof$10,000 againstDefendantCenturion.

        E. Punitive damagesin the am ountof$10,000 againsteach nam ed D efendant

             in theirlndividualcapacities.

        F. Recovery ofallfeesand costsofthisaction

        G. Any furtherreliefthisHonorableCourtdeemsjust,properand equitable.

      Plaintiffrespectfully demandsatrialon a11issuesso triable.




                                                        R     ectfully   b ' d

                                                  /s/                   - '
                                                            Scotty antosIliaz
                                             27
Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 28 of 29




                                  VER IFICATION

           1 A FFIR M U ND ER PEN A LTY O F PER JU RY TH A T TH E FO R EG O IN G

     DOCUM ENT IS TRUE AN D CORRECT TO THE BEST OF M Y PER SONAL

     K N O W LED GE,IN FO R M A TION A N D BELIEF.


                                                   Res ectfully S         'ted

                                                                    Y j   '


                                                   Scotty S ntos D iaz
                                                   D ade Correctionallnstitution
                                                   19000 S.W .377th Street
                                                   Florida C ity,Fl.33034




                                          28
       Case 1:19-cv-24067-MGC Document 1 Entered on FLSD Docket 10/02/2019 Page 29 of 29




                                                                b
                                                                x
               c)j

                           Oc
                           -.
                               O
                           vr'tx


                                ul
                                c
                                                            %
                                                            75 Q
                                                            t
                                                                    X

                                                            4 1Q1 k t k
                                                            l
                                                                             V
                                                                             %                         @
                                                                                                       t
                                                                                                       '
                                                                                                       8r



                           .ç-                              ?
                                                            t
                                                            )j,
                                                              kjw p  ,

               (J)'
             = Ct
                             ;                              '.I o k
                                                                  j jp (:
                                                                        k,,
               14 *
                                                            ?Q u s: k z
             l x(y
             I C)
                 x)
                  .        *
                           *''                              G 8tlj X m
                                                             Yiv
                                                               / a tj %)
                                                              4                  u:
                                                            y , : ,1
                                                                .c)k q ,
                                                            11 k ? % 4
                                                            '< ,
                                                               zo y ,Qk
                                          ....c-.
                                                j
                                     'D:
                                       e    ''1''y
                                      7.:j
                                         4 4.I-ï
                                               &k
                                                l'
                                                 t                               .
                                      J%
                                         &                  O Yx,
                                                                '
                                                                iCt )w
                                     .

                                     k,'
                                       i,
                                          lN
                                         !'
                                        2''  ?
                                            .+
                                               .,, o
                                                        X
                                                        % @A*'
                                                             k2m
                                     CJ
                                     e
                                        k
                                        .
                                         ,
                                         -.  .
                                     L#.*o:,,+
                                      . ,
                                             n
                                             .. .       %'
                                                         %'aTJ >.
                                                          u
                                                               :tX!
                                                                 m
                                     e
                                     .    ztl
                                                        *
                                                            p
                                      t'
                                       .tt'
                                         e>
                                         7-*
                                             *,
                                       #2J...-.j
                                      <J
O
.%                                                > .

r' k
1t y
-.
   k                                                                                     O
                                                                                         c
     p
     t                                                                               == Nt'hl u
                                                                                     Ma
                                                                                     Om
                                                                                     %m *
                                                                                        * N
                                                                                        u
                                                                                              G
                                                                                              =*   Y
hJk
  t          h
                                                                                     =oa: œ . oY
                                                                                          œ
)t
 W a-z       n
             o
                  .

                      -'
                                                                                          to


  u ,9 ç
       n
     ë '
Q = 32 T
       s                                                                 x%i
.$
' %      2
         :
             p                                                  o         V
)u
 tx o
    ta   F
                                                                    d7 4
w o v)
7.     ' pj
% tj
   c
   :u c
      oz M
         bl                                                              A
     qk <z o
rA t .
     -z
